UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-53601 BRAIN TREE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) UTAH 87-0496850 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 1390 South 1100 East # 204, Salt Lake City, Utah84105-2463 (Address of principal executive offices) (801) 938-5598 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of November 12, 2010 Common Stock, $0.001 par value TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION 3 Item 1.Financial Statements Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4(T).Controls and Procedures 13 PART II—OTHER INFORMATION Item 1.Legal Proceedings 13 Item 1A.Risk Factors 14 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Securities Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 - 2 - PARTI—FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited balance sheets of Brain Tree International, Inc. at September 30, 2010 and June 30, 2010 (audited), related unaudited statements of operations, stockholders' equity (deficit) and cash flows for the three months ended September 30, 2010 and 2009 and the period July 26, 1983 (date of inception) to September 30, 2010, have been prepared by management in conformity with United States generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the period ended September 30, 2010, are not necessarily indicative of the results that can be expected for the fiscal year ending June 30, 2011 or any other subsequent period. BRAIN TREE INTERNATIONAL, INC. (A Development Stage Company) FINANCIAL STATEMENTS September 30, 2010 and June 30, 2010 - 3 - [Insert Financial Statements] BRAIN TREE INTERNATIONAL, INC. (A Development Stage Company) BALANCE SHEETS September 30, 2010 and June 30, 2010 (UNAUDITED) September 30, 2010 June 30, 2010 CURRENT ASSETS Cash $ 3,267 $ 5,338 Total Current Assets PATENTS PENDING - net Total Assets $ 12,714 $ 14,974 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Notes Payable-related party Accrued interest payable-related party Accounts payable Total Current Liabilities STOCKHOLDERS' DEFICIENCY Preferred Stock 3,000,000 shares authorized at $.001 par value; none outstanding Common stock 47,000,000 shares authorized, at $.001 par value; 35,031,558 shares issued and outstanding Capital in excess of par value Accumulated deficit during development stage Total Stockholders' Deficiency The accompanying notes are an integral part of these financial statements. - 4 - BRAIN TREE INTERNATIONAL, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS - unaudited For the Three Months Ended September 30, 2010 and2009 and the periodJuly 26, 1983 (date of inception) to September 30, 2010 July 26, 1983 to September 30, 2010 September 30, 2009 September 30, 2010 REVENUES $
